Citation Nr: 0313516	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had verified active military service from May 
1944 to July 1945.  In addition, the record indicates an 
unverified period of military service from June 1938 to June 
1941.  The veteran died in April 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In addition, the RO determined that 
eligibility to Dependents' Educational Assistance had not 
been established.  The appellant filed a timely notice of 
disagreement and substantive appeal.  A statement of the case 
(SOC) was issued in November 1998.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2), (a)(2)(ii) 
(2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the appellant's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of her claim, as set out in 
an internal development memorandum, as follows: 

1.  The record indicates that the veteran was 
treated by Eugene J. Bluto, M.D.  An address 
for Dr. Bluto is not found in the claims 
file, but a telephone number has been 
obtained (315) 672-3030.  Please contact Dr. 
Bluto, who is now retired, and ascertain 
whether the medical records from when he 
treated the veteran are available.  Request 
from him all available medical records, to 
include complete clinical records, outpatient 
treatment records, and hospital summaries, if 
any, pertaining to the veteran, especially 
during 1979 to 1980.  Advise Dr. Bluto that 
we have records from Community-General 
Hospital indicating that he was the referring 
physician when the veteran was admitted to 
that facility after suffering a myocardial 
infarction in August 1979.
2.  In addition, Christopher Nardone, M.D., 
4507 Medical Center Drive Fayetteville, NY 
13066, certified the veteran's Certificate of 
death.  Please obtain from Dr. Nardone any 
medical records in his possession for 
treatment of the veteran prior to or at the 
time of the veteran's death in April 1998. 
Please note that an authorization and 
consent to release information is not 
required from the appellant in this 
instance.  Requests for medical 
information concerning the veteran can be 
made directly to the health care 
providers, since the veteran is deceased 
and his records are no longer subject to 
Privacy Act protection. 

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the [appellant] 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where the 
RO failed to do so before transferring the case to the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the appellant's 
claim.

3.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


